DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.

Status
This office action is in response to the request for continued examination under 37 CFR 1.114 filed on 01/06/2021. The drawing objection has been withdrawn. Some 35 U.S.C. 112(f) claim interpretation has been withdrawn. Some 35 U.S.C. 112(a) and 112(b) rejections have been withdrawn. Claims 1-15 and 18-20 remain pending for consideration on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a power generation facility”, “a mining facility”, “a regasification and capture facility” in claims 1, 10 and 15; 
“an LNG storage facility” in claims 2, 10, and 15;
“a floating gas storage facility” in claims 3 and 7;
“a floating facility” in claim 6; and 
a mining-site facility(ies)” and “a consumer-site facility(ies)” in claims 10 and 15; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
In para. [023], the specification discloses the power generation facility is included in each of the plurality of consumer-site facilities. However, the specification shows no corresponding structure included in the power generation facility. 
In para. [040], the specification disclose the mining facility 1100 includes a drilling machine and the like. In one embodiment, for the extraction of natural gas, the mining facility 1100 may further include an apparatus for injecting a filler into an oil field. However, the specification shows no corresponding structure included in the apparatus for injecting a filler into an oil field. 
In para. [010], the specification discloses the regasification and capture facility may include an intermediate fluid for performing a heat exchange between the LNG and the flue gas; in para. [011], the specification discloses the regasification and capture facility may further include a buffer for preventing explosion due to expansion of the intermediate fluid; in para. [048], the specification discloses the regasification and capture facility 1300 includes a first heat exchanger 1310 and a second heat exchanger 1320; and in para. [049], the specification discloses the regasification and capture facility 1300 may further include a buffer 1330. regasification and capture facility corresponds to a first heat exchanger, a second heat exchanger and a buffer. 
In para. [009], the specification discloses the LNG storage facility may be a floating gas storage facility; and in para. [047], the specification discloses the LNG storage facility 1500 may be a floating gas storage facility, which may be in the form of a seagoing vessel. In another embodiment, the LNG storage facility 1500 may be a floating storage and regasification unit (FSRU). Therefore, the LNG storage facility corresponds to a floating gas storage facility which is a seagoing vessel. 
In para. [047], the specification discloses the floating gas storage facility corresponds to a seagoing vessel. 
In para. [012], the specification discloses the floating facility that includes the regasification and capture facility and the power generation facility and also has a structure being floatable on a sea; in para. [014], the specification discloses the floating facility may include a first floating portion on which the regasification and capture facility is installed, and a second floating portion on which the power generation facility is installed. The floating facility may further include a floating connector that connects the regasification and capture facility and the power generation facility; and in para. [052] the specification discloses the floating facility 2400 includes a regasification and capture facility 2410 and a power generation facility 2420. The floating facility 2400 is a structure being floatable on the sea, and may be a seagoing vessel or the like. However, the specification shows no corresponding structure included in the floating facility, and the second floating portion.

mining-site facility(ies) includes a mining facility for mining natural gas and further includes a liquefier for liquefying the mined natural gas into the LNG; and in para. [015], the specification discloses the mining-site facility(ies) may further include a heater for vaporizing or liquefying the transported dry ice. However, the specification shows no corresponding structure included in the mining facility, wherein the mining facility comprises an apparatus for injecting a filler into an oil field.. 
In para. [015], the specification discloses the consumer-site facility(ies) includes an LNG storage facility, a regasification and capture facility, and a power generation facility; and in para. [023], the specification discloses the consumer-site facility(ies) may further include a connector that connects the regasification and capture facility and the power generation facility. However, the specification shows no corresponding structure included in the power generating facility. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15, 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 10, and 15 recite the limitation “a power generation facility for generating electricity and producing the flue gas”. The term “facility” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the specification as originally filed, fails to describe a corresponding structure or technique by which the power generation facility generates electricity and produces the flue gas. A mere restatement of the function does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the claimed invention because the specification does not disclose a structure which is capable of generating electricity and producing the flue gas. When a description of the structure, material or act is not provided or is not sufficient to perform the entire claimed function, or no association between 
Claims 1, 10, and 15 recite the limitation “a mining facility for mining natural gas, the mining facility configured to drill in an oil field from which the natural gas is extracted and to replace the extracted natural gas by injecting a filler into the oil field”. The term “facility” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the specification as originally filed, fails to describe a corresponding structure or technique by which the mining facility mines natural gas and is configured to drill in an oil field from which the natural gas is extracted and to replace the extracted natural gas by injecting a filler into the oil field. A mere restatement of the function does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the claimed invention because the specification does not disclose a structure which is capable of mining natural gas and being configured to drill in an oil field from which the natural gas is extracted and to replace the extracted natural gas by injecting a filler into the oil field. When a description of the structure, material or act is not provided or is not sufficient to perform the entire claimed function, or no association between the structure and the claimed function can be found in the specification, the written description fails to clearly define the boundaries of the claim.
Claim 6 recites the limitation “a floating facility”. The term “facility” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the specification as originally filed, recites elements e.g. power generation facility, first floating portion, and second floating portion) that do not have specifically-defined structures but instead recites functions performed by structures disclosed in the specification. A mere restatement of the function does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the claimed invention because the specification does not disclose a structure which is capable of floating. When a description of the structure, material or act is not provided or is not sufficient to perform the entire claimed function, or no association between the structure and the claimed function can be found in the specification, the written description fails to clearly define the boundaries of the claim.
Claims 10 and 15 recite the limitation “a mining-site facility(ies)”. The term “facility(ies)” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the specification as originally filed, recites element (e.g. mining facility) that do not have specifically-defined structures but instead recites functions performed by structures disclosed in the specification. A mere restatement of the function does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the claimed invention because the specification does not disclose a structure which is capable of mining. When a description of the structure, material or act is not provided or is not sufficient to perform the entire claimed function, or no association between the structure and the claimed function can be found in the specification, the written description fails to clearly define the boundaries of the claim.
Claims 10 and 15 recite the limitation “a consumer-site facility(ies)”. The term “facility(ies)” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 e.g. power generation facility) that do not have specifically-defined structures but instead recites functions performed by structures disclosed in the specification. A mere restatement of the function does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the claimed invention because the specification does not disclose a structure which is capable of generating power. When a description of the structure, material or act is not provided or is not sufficient to perform the entire claimed function, or no association between the structure and the claimed function can be found in the specification, the written description fails to clearly define the boundaries of the claim.
Claims 2-5, 7-9, 11-14, and 18-20 are rejected for being dependent on rejected claims 1, 10, and 15. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 18-20
Claims 1, 10, and 15 recite the limitation “where the mining facility mines the natural gas by using the carbon dioxide that forms the dry ice transported by the transportation vehicle, the carbon dioxide that forms the dry ice transported by the transportation vehicle applied as the filler injected by the mining facility”, which render the claims indefinite, because the claims are directed to both an apparatus and the method steps of using the apparatus. See MPEP 2173.05(p). 
Claim limitations “a power generation facility”, “a mining facility”, “a floating facility”, “a mining-site facility(ies)”, and “a consumer-site facility(ies)” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-5, 7-9, 11-14, and 18-20 are rejected for being dependent on rejected claims 1, 10, 15. 

Allowable Subject Matter
Claims 1, 10, and 15 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including a mining facility for mining natural gas, the mining facility configured to drill in an oil field from which the natural gas is extracted and to replace the extruded natural gas by injecting a filler into the oil field as claimed.  
The prior art of record, Nettles (US 3,316,968 A), teaches a method of dropping solid carbon dioxide sticks (e.g. dry ice) down a well (i.e. mining facility) to restore flow of oil or natural gas (see at least col. 1, lines 11-16, lines 53-60).

Here, Applicant would like to point out the distinction between a process of dropping and a process of injecting. By dropping an object (dry ice), a person/worker lets the object fall, whereby a force of gravity may take over after the dropping action. On the other hand, by injecting an object, a person/worker applies a force to the object, where the applied force continues with the object, say, along the path of a filler into crevices of an oil field. 
Applicant therefore argues that Nettles does not disclose any sort of injecting of dry ice.

the references fail to disclose, suggest or teach: a system for utilizing carbon dioxide of a flue gas captured by cold heat of liquefied natural gas (LNG), the system comprising: 
a power generation facility for generating electricity and producing the flue gas;
a mining facility for mining natural gas, the mining facility configured to drill in an oil field from which the natural gas is extracted and to replace the extruded natural gas by injecting a filler into the oil field;
a transportation vehicle for transporting the LNG obtained by liquefying the natural gas mined by the mining facility; and
a regasification and capture facility for regasifying the LNG transported by the transportation vehicle and for capturing dry ice from the carbon dioxide of the flue gas by receiving the flue gas from the power generation facility and performing a heat exchange between the LNG transported by the transportation vehicle and the flue gas produced by the power generation facility,
wherein the power generation facility for generating electricity by using the natural gas obtained by regasifying the LNG at the regasification and capture facility,

wherein the transportation vehicle transports the captured dry ice to the mining facility, and
wherein the mining facility mines the natural gas by using the carbon dioxide that forms the dry ice transported by the transportation vehicle, the carbon dioxide that forms the dry ice transported by the transportation vehicle applied as the filler injected by the mining facility.
However, these claims cannot be considered to be “allowable” at this time due to the rejection(s) under 35 U.S.C. 112(a) set forth in this Office Action.  Specifically, the power generation facility, the mining facility, the floating facility, the mining-site facility, and the consumer-site facility” recite elements that do not have specifically-defined structures but instead recite functions performed by structures are disclosed in the specification. Therefore, upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of these claims with respect to the prior art will be necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636.  The examiner can normally be reached on Mon - Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANG H. PARK/
Examiner
Art Unit 3763



/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763